DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The Quick Path information disclosure statement (QPIDS) submitted on 07/29/2022 was filed after the mailing date of the NOA on 06/07/2022 and the Issue Notification on 07/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action dated, 06/07/2022 claims 1, 3, 5, 8-12, 14, 16 and 19-28 were indicated as allowable. Presently, Applicant has filed a QPIDS for consideration. The Examiner has considered the reference cited on the QPIDS filed, 07/29/2022. In light of the reference cited on the QPIDS dated 07/29/2022, the Examiner maintains the indication of allowability for claims 1, 3, 5, 8-12, 14, 16 and 19-28 in this present Office Action. Therefore, all pending claims remain allowable and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899